UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                    

No. 96-1068

          ROLAND C. DUBOIS AND RESTORE: THE NORTH WOODS,
                     Defendants, Appellants,

                                v.

         UNITED STATES DEPARTMENT OF AGRICULTURE, ET AL.,
                      Plaintiffs, Appellees.
                                     

                                BEFORE

                      Selya, Circuit Judge,                                                    
            Coffin and Bownes, Senior Circuit Judges.                                                              

                                   

                          ORDER OF COURT

                    Entered: January 24, 1997

          The appellee Loon Mountain Recreation Corporation is
granted the same amount of time in which to file a petition for
rehearing as the appellant.

           Therefore, as computed by this Clerk's Office, the
petition for rehearing must be filed no later than February 5,
1997 which is 45 days from the date of judgment of December 19,
1996.

                                    By the Court:
                                    WILLIAM H. NG, Clerk

                                    By                   
                                      Chief Deputy Clerk

 ccc: Messrs. Dubois, Callen, Plourde, Armstrong, Kehne, Bryson, 

   Quast, Williams, Hill]